Citation Nr: 0706639	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from October 1988 
to March 1989, from September 1989 to December 1989, and from 
October 1993 to March 1996.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Des Moines, Iowa, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The evidence of record does not show credible supporting 
evidence that the claimed inservice stressors occurred.


CONCLUSION OF LAW

Post traumatic stress disorder (PTSD) was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to, and after, initial adjudication of 
the veteran's claim, October 2002 and October 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board notes that in April 
2006, the veteran sent in a statement indicating that she had 
no further evidence to submit in support of her claim.  The 
veteran noted that her statement was in response to two 
recent VCAA letters, including one issued regarding 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the pre-adjudication letter did not notify the 
veteran of effective dates or the assignment of disability 
evaluations, there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection 
for PTSD.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letters 
also essentially requested that the veteran provide any 
evidence in her possession that pertained to the claim.  38 
C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection for PTSD requires:  (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an inservice stressor.  38 
C.F.R. § 3.304(f).  

Furthermore, if the veteran did not engage in combat with the 
enemy, or if the claimed stressors are not related to combat, 
then the veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and that 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Accordingly, service records or other corroborative evidence 
must substantiate or verify the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed inservice stressors.  Cohen, 10 
Vet. App. at 142.

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an inservice personal assault,

evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a [PTSD] claim 
that is based on inservice personal 
assault without first advising the 
claimant that evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor and allowing him or her 
the opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  VA may submit 
any evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred.

38 C.F.R. § 3.304(f)(3).

Here, a VA examiner has diagnosed PTSD based on a personal 
history of two sexual assaults.  Accordingly, the issue 
before the Board is whether there is competent evidence of 
record that corroborates the veteran's alleged inservice 
stressors.  38 C.F.R. § 3.304(f).

The veteran's alleged stressors are two sexual assaults.  In 
a July 2002 statement from the veteran's representative, it 
was noted the veteran's PTSD claim was based on sexual 
assault.  In a VA PTSD questionnaire received in November 
2002, the veteran stated that the incident or incidents 
occurred from 1993 to 1996.  No further detail was provided.

Service medical and personnel records are negative for any 
reports of a personal or sexual assault.  An October 1989 
service medical record noted headaches.  In December 1989, 
the veteran was discharged due to pregnancy.  In 1991 and 
1992, the veteran reported severe pre-menstrual syndrome and 
was provided medication.  In 1993, an examiner noted that in 
December 1989 or January 1990, the veteran had a miscarriage 
and subsequent bleeding, which required oral birth control 
pills to regulate.  In July 1994, the veteran requested and 
received Depo-Provera.  

In a January 1995 service medical record, the veteran 
requested Depo-Provera and reported that she had protected 
sex two weeks prior.  In September 1995, pelvic inflammatory 
disease was diagnosed.  A June 1995 record assessed chronic 
headaches.  A September 1995 record assessed chronic 
headaches and noted that oral birth control pills could be 
contributory and that the veteran should consider alternative 
contraception.  The examiner noted that the veteran had 
recently begun taking birth control pills again.  October and 
November 1995 record noted headaches, migraine versus mixed 
migraine/tension headaches.  A December 1995 Medical 
Evaluation Board record indicated that the veteran had 7.5 
years of active service and multiple awards:  Good Conduct 
(2), Army Commendation Medal, Army Service Medal, and Reserve 
Component Achievement Medal.

An October 2001 VA medical record noted that the veteran 
reported inservice date rape, but refused treatment.  In a 
July 2002 VA record, the veteran reported childhood sexual 
abuse and two incidents of inservice sexual trauma.  She 
asserted that the first time, she was driving from Fort 
Campbell to Milwaukee and was sexually assaulted while 
stopping for gas at a truck stop.  The second time, she was 
in her barracks at Fort Campbell after a floor party and a 
soldier of higher rank forced sexual intercourse on her.  She 
stated that she reported it to the head of the barracks who 
told her it was her own fault, and no further action was 
taken.  

A May 2003 VA PTSD examination was conducted.  The veteran 
reported childhood physical abuse and two inservice sexual 
assaults.  First, she asserted that in the summer of 1994 
there was a barracks party at Fort Campbell.  She stated that 
she had been drinking and had a conversation with a male 
soldier of superior rank from another unit.  She stated that 
about 1 or 2 a.m., she went to bed in her room and the 
soldier entered her room and raped her.  She told her 
roommate who told the barracks sergeant.  She stated that the 
sergeant told her that the incident was her fault.  The 
veteran stated that she later saw her alleged rapist in the 
post exchange (PX) and felt physically sick, stopped going to 
the PX, stayed in a hotel when barracks parties were held, 
and avoided going to the other side of the post where she 
thought she would see the soldier.  Then, in fall 1995, while 
driving home from Fort Campbell to Milwaukee, she stopped at 
a rest area to use the bathroom.  As she proceeded to the 
bathroom facility, she was attacked from behind by a man who 
pulled her into the bushes, but she fought back and her 
attacker left the scene.  She stated that she told her 
brother about the incident some time later.  The examiner 
opined that based on the record and evaluation, the 
diagnostic criteria for PTSD were met.  The examiner stated 
that the veteran was exposed to sexual trauma on at least two 
occasions during military service, which resulted in 
immediate fear, immobilization, physical symptoms, and 
avoidance. 

Here, the veteran's service medical records do not 
corroborate her alleged inservice stressors.  There was no 
direct medical evidence that demonstrated sexual assault.  In 
addition, the service personnel records did not demonstrate 
any evidence of behavior changes such as a request for a 
transfer to another military duty assignment or a 
deterioration in work performance.  In addition, no other 
corroborating evidence to substantiate the stressors has been 
submitted.  Accordingly, the veteran's alleged inservice 
stressors are not verified.

In a December 2004 statement, the veteran's representative 
argued that the stressors were verified because the service 
medical records showed that in 1994 the veteran requested 
Depo-Provera, a more foolproof contraceptive than oral birth 
control pills which suggested that she was paranoid about 
getting pregnant after the alleged assault; that the veteran 
began having headaches after the attacks; and that ever since 
that time, the veteran has had gynecological problems.  The 
service records demonstrate the veteran requested Depo-
Provera, but also show use of birth control pills after the 
alleged incidents.  In addition, an inservice examiner 
recommended to the veteran that she contraception other than 
birth control pills, as the pills were contributory to 
headaches.  Although the veteran did have inservice 
headaches, the headaches began as early as 1989, prior to the 
alleged sexual assaults.  Moreover, although service records 
show inservice gynecological problems, those problems were 
present prior to the alleged assaults and eventually resulted 
in a diagnosis of pelvic inflammatory disease.  Regardless, 
the Board finds that evidence of headaches, gynecological 
problems, and use of birth control does not, by itself, 
corroborate the veteran's alleged inservice stressors.  
Accordingly, service connection for PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


